PROCESS FOR PRODUCING A COMPOSITE MATERIAL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 13 and August 19, 2019 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 15 is objected to because of the following:
The “a composite material according to claim 10” recited in claim 15 should read “the composite material according to claim 10”.
Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed subject matter “… are … mechanically processed” in claim 1 is too broad to be fully enabled or described; one skilled in the art would not know what the “mechanically processed” represents and therefore would not know how to make and/or use the invention. Claims 2-15 are also rejected because of their dependencies. The similar issue applies to claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) The recited “… are … mechanically processed” in claim 1 is so broad that one skilled in the art would not know what the subject matter “mechanically processed” represents. The similar issue applies to claim 2. Claims 2-8 are also rejected because of their dependencies.
2) In claim 1, it is unclear what Applicant intends to mean by reciting “essentially dispensing with the use of solvents”, which renders the claim indefinite. For purposes of examination, this recitation is interpreted as referring to the mixing process containing no solvents. Claims 2-8 are also rejected because of their dependencies.
3) The “process auxiliary” and “polymeric binder” recited after “weight ratio” in claim 1 are unclear. For purposes of examination, the above recitations are interpreted as “the at least one process auxiliary” and “the at least one polymeric binder”. Claims 2-8 are also rejected because of their dependencies.
4) Claim 4 recites the limitations “the particulate material” and "the particulate process auxiliary".  There is insufficient antecedent basis for these limitations in the claim. For purposes of the examination, these limitation are interpreted as referring to “the at least one particulate material” and “the at least one process auxiliary”, respectively.

6) Claim 7 recites the limitation "the constituents used" and “the composite composition”.  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, “the composite composition” is interpreted as referring to “the composite material”.
7) Claim 9 recites the limitation "the particulate material" (lines 2-3) and “the polymetric binder” (lines 3-4).  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, “the particulate material” is interpreted as referring to “the at least one particulate material”; “the polymetric binder” is interpreted as referring to “the at least one polymetric binder”. It is unclear what “at least one process auxiliary” (line 6), “process auxiliary” (line 9) and “polymetric binder” (line 9) refer to, which renders the claim indefinite. For purposes of examination, these limitations are interpreted as referring to “the at least one process auxiliary”, “the at least one process auxiliary”, and “the at least one polymetric binder”, respectively.
8) In claim 9, it is unclear what Applicant intends to mean by reciting “essentially dispensing with the use of solvents”, which renders the claim indefinite. For purposes of examination, this recitation is interpreted as referring to the mixing process containing no solvents.

10) Claim 11 recites the limitation "the particulate material" (line 1) and “the polymetric binder” (line 2).  There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, “the particulate material” is interpreted as referring to “the at least one particulate material”; “the polymetric binder” is interpreted as referring to “the at least one polymetric binder”.
11) Claim 13 recites “the composite composition”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, this limitation is interpreted as referring to “the composite material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Missling et al. (US 6589299 B2, hereafter Missling).
Regarding claims 1 and 3, Missling teaches a process (at least Title and Abstract) for producing a composite material comprising at least one particulate material (See, e.g., “active material” at lines 23-26, col. 4) and at least one polymeric binder (See at least line 50, col. 4 through line 39, col. 5: e.g., “polysiloxanes” at line 21, col. 5), wherein the at least one  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
As to “essentially dispensing with the use of solvents” (See 112 rejections above), Missling teaches a solvent-free process (See at least Abstract).
Regarding claim 2, Missling teaches the process according to claim 1, wherein a mixture comprising the at least one particulate material, the at least one polymeric binder and the at least one process auxiliary is first provided and is then mechanically processed (See the rejection of claim 1 and 112 rejections above).
Regarding claim 5, Missling teaches the process according to claim 1, wherein the process auxiliary is selected from solid-state lubricants and separating agents (See PVDF in the rejection of claim 1, which is regarded by the instant invention as one of solid-state lubricants).
Regarding claim 6, Missling teaches the process according to claim 1, wherein the at least one particulate material comprises at least one electrode active material (See at least from line 66, col. 3 through line 31, col. 4) for an electrochemical energy storage means (See, 
Regarding claim 7, Missling teaches the process according to claim 1, wherein the at least one particulate material is greater than about 50% by weight based on the total weight of the composite material (lines 17-26, col. 4). The range of greater than about 50% overlaps the range of at least 85% as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Missling teaches the process according to claim 1, wherein the composite material is provided in the form of a homogeneous film having a thickness of 30-90 µm, reading on “less than 300 µm” as instantly claimed.
Regarding claim 9, Missling teaches a process (Abstract, at least) for producing a composite material comprising at least one particulate material (See, e.g., “active material” at lines 23-26, col. 4), at least one polymeric binder (e.g., see at least lines 50-59, col. 4; “polysiloxanes” at line 21, col. 5) and at least one process auxiliary (e.g., “PVDF”, line 44, col. 5), wherein the at least one particulate material and the at least one polymeric binder are mixed with one another and mechanically processed (lines 61-62, col. 6) in the presence of at least one process auxiliary (e.g., “PVDF”, line 44, col. 5) which reduces the mechanical and/or chemical interaction between the surfaces of the at least one particulate material and of the at least one polymeric binder (Missling teaches PVDF and the instant invention discloses that PVDF has this claimed function).

Missling further teaches the weight ratio of the at least one process auxiliary (about 0% to about 50% by weight, line 51, col. 5) to the at least one polymeric binder (about 10% to about 40% by weight, line 36, col. 5) is in a range of from about 0 to 5, overlapping the range as claimed in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 10, Missling teaches a composite material comprising at least one particulate material (See, e.g., “active material” at lines 23-26, col. 4), at least one polymeric binder (e.g., see at least lines 50-59, col. 4; “polysiloxanes” at line 21, col. 5) and at least one process auxiliary (e.g., “PVDF”, line 44, col. 5), wherein the weight ratio of the at least one process auxiliary (about 0% to about 50% by weight, line 51, col. 5) to the at least one polymeric binder (about 10% to about 40% by weight, line 36, col. 5) is in a range of from about 0 to 5, overlapping the range as claimed in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 11, Missling teaches the composite material according to claim 10, wherein the at least one particulate material comprises at least one electrode active material (See at least from line 66, col. 3 through line 31, col. 4) and the at least one polymetric binder comprises at least one polymer electrolyte (e.g., the combination of PVDF and an electrolyte salt, see line 40, col. 5 through line 16, col. 6).
claim 12, Missling teaches the composite material according to claim 10. Since the composite material of Missling is prepared by a substantially identical process to that of the instant application (referring to the rejection of claim 1 and 9), the composite material is reasonably expected to be essentially free of pores. Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Missling teaches the composite material according to claim 10, wherein the composite material has the following composition:
(i) greater than about 50% by weight of the at least one particulate material (lines 17-26, col. 4);
(ii) about 10% to about 40% by weight of the at least one polymetric binder (line 36, col. 5);
(iii) about 0% to about 50% by weight of the at least one process auxiliary (line 51, col. 5); and
(iv) about 1% to about 10% by weight of “further process auxiliaries” (lines 46-49, col. 4).
The above ranges overlap the ranges as instantly claimed ranges, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 14, Missling teaches an electrochemical energy storage device or an electrochemical energy converter device having an electrode made of the composite material according to claim 10 (e.g., see “electrodes” and “lithium polymer batteries”, Abstract).
Regarding claim 15, Missling teaches an electrochemical energy storage device or electrochemical energy converter device comprising the composite material according to claim 10 (See at least Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Missling, as applied to claim 1 above, and further in view of Ree et al. (US 4153661, hereafter Ree).
Regarding claim 4, Missling teaches the process according to claim 1, but is silent to the particle sizes as instantly claimed. However, selection of a particle size is within the purview of one of ordinary skill in the art. For instance, Ree discloses a composite material comprising particulate material and a process auxiliary PTFE, wherein the particulate material has a particle size of 1 to about 100 µm (line 11, col. 5) and the PTFE has a particle size of 0.05 to 0.5 µm and the resultant composite sheet material has high tensile strength (at least line 13, col. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have readily select average particle diameters of the at least one particulate material and the at least one process auxiliary of Missling to be 1 to about 100 µm and 0.05 to 0.5 µm, respectively, for the benefit of achieving a high tensile strength composite material. The ratio of the average particle diameter of the at least one particulate material to that of the at least one process auxiliary is 1:0.5 to 100:0.05, overlapping instantly claimed range of 2000:1 to 0.4:1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.